Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s Remarks/Arguments filed 10/15/2021 have been considered.  Claims 1-26, 28 have been canceled by applicant.  Claims 27, 29-52 are currently pending.

Response to Arguments
Applicant’s arguments, see page 10, paragraph 3 of the Remarks, filed 10/15/2021, with respect to claims 47-52 have been fully considered and are persuasive in light of the amended claims 47-52.  The 35 U.S.C. 101 rejection of claims 47-52 has been withdrawn. 
Applicant’s arguments, see page 10, paragraph 4 of the Remarks, filed 10/15/2021, with respect to claims 27 and 33 have been fully considered and are persuasive in light of the amended base claim 27.  The 35 U.S.C. 102(a)(2) rejection of claims 27 and 33 has been withdrawn. 

EXAMINER’S REASONS FOR ALLOWANCE
The present application relates to an apparatus configured to be employed in an evolved Node B (eNB) base station, comprising: 
“processing circuitry configured to: 

generate a cell reference signal (CRS) muting enable or disable the CRS muting based on the CRS muting configuration parameters; and a radio frequency (RF) interface, configured to provide, to RF circuitry, data for transmission related to the CRS muting” in combination with other recited elements in claim 27.

The present application also relates to an apparatus configured to be employed in a user equipment (UE), comprising: 
“process data of a physical channel with CRS muting based on the UE capability information, wherein the CRS muting is outside of a narrow band (NB) or a wide band (WB) plus / minus X physical resource blocks (PRBs), wherein X is a non- negative integer; and a radio frequency (RF) interface, configured to provide, to RF circuitry, data for transmission based on the CRS muting” in combination with other recited elements in claim 39.

The present application also relates to a non-transitory computer readable storage medium storing executable instructions that, in response to execution, cause one or more processors of an evolved Node B (eNB) base station to perform operations comprising: 
“generating a CRS muting in a physical channel wherein the CRS muting is generated outside of a narrow band (NB) or a wide band (WB) plus/minus X physical resource blocks 

The closest prior art, Yi et al. (US Publication 2016/0315740 A1), teaches muting pattern for CRS may be configured and triggered by DCI dynamically in that the muting pattern mutes all symbols which carry CRS except for the CRS transmitted from the cell itself.  Yi also teaches data is transmitted to the UE according to the muting pattern for CRS.

A second prior art, Kim et al. (US Publication 2015/0349937 A1), teaches one network performs muting on a CSI-RS resource element RE of the other network, and in order to allow its own UE to be capable correctly performing rate matching, the corresponding network may configure the muted RE to the zero-power ZP CSI-RS and may notify such configuration.

A third prior art, Lee et al. (US Publication 2017/0034731 A1), teaches a dominant interference base station should mute an RE correspond to a CRS RE of a serving base station, information on it, such as the PCI of the serving base station, is given to the dominant interference base station and the muting on the corresponding CRS RE can be requested.

However, Yi, Kim, and Lee, when either taken individually or in combination, fail to anticipate or make obvious the aforementioned claim features of the base claims above, which renders the claims of the instant application allowable.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Mew whose telephone number is (571)272-3141. The examiner can normally be reached Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/KEVIN D MEW/            Primary Examiner, Art Unit 2471